1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   L.S.,                                              Case No.: 19cv746-JLS-LL
12                                     Plaintiff,
                                                        ORDER GRANTING ENTRY OF
13   v.                                                 PROTECTIVE ORDER WITH
                                                        MODIFICATIONS
14   WILLIAM ASHLEY OLIVER III, et al.,
15                                  Defendants.         [ECF No. 9]
16
17
             On July 8, 2019, the Parties filed a Joint Motion for entry of a Protective Order
18
     allowing Plaintiff to proceed anonymously. ECF No. 9. The “use of fictitious names runs
19
     afoul of the public’s common law right of access to judicial proceedings, and [Federal Rule
20
     of Civil Procedure] 10(a)’s command that the title of every complaint ‘include the names
21
     of all the parties.’” Does I thru XXIII v. Adv. Textile Corp., 214 F.3d 1058, 1067 (9th Cir.
22
     2000) (internal citations omitted). Thus, in the Ninth Circuit, parties may use pseudonyms
23
     only in “the ‘unusual case’ when nondisclosure of the party’s identity is necessary to
24
     protect a person from harassment, injury, ridicule or personal embarrassment.” Id. at 1067-
25
     68 (internal quotation marks and ellipses omitted).
26
             “[A] party may preserve his or her anonymity in judicial proceedings in special
27
     circumstances when the party's need for anonymity outweighs prejudice to the opposing
28

                                                    1
                                                                                    19cv746-JLS-LL
1    party and the public's interest in knowing the party's identity.” Id. at 1068. As the Ninth
2    Circuit has held, “[i]n cases where the plaintiffs have demonstrated a need for anonymity,
3    the district court should use its powers” to “issue protective orders limiting disclosure of
4    the party’s name” and “to preserve the party’s anonymity to the greatest extent possible
5    without prejudicing the opposing party’s ability to litigate the case.” Id. at 1069.
6          Here, the Court finds Plaintiff’s need for anonymity currently outweighs the public’s
7    interest in her identity and the potential for prejudice to Defendants. First, with regard to
8    prejudice to the opposing party, Defendant jointly moved for entry of a Protective Order
9    that would allow Plaintiff to proceed anonymously. See ECF No. 7. Thus, under the present
10   circumstances, the Court identifies no prejudice to Defendant in allowing Plaintiff to
11   proceed under a pseudonym. Second, the Court does not perceive any particular interest
12   the public might have in knowing Plaintiff’s identity. Finally, Plaintiff’s interest in
13   protecting her identity is compelling at this point. Other Districts have recognized that
14   “social stigmatization” is among “the most compelling reasons for permitting anonymity.”
15   Roes 1-2 v. SFBSC Mgmt., LLC, 77 F. Supp. 3d 990, 994 (N.D. Cal. 2015). See also Doe
16   v. George St. Photo & Video, LLC, 2016 U.S. Dist. LEXIS 83965, at *7 (N.D. Cal. June
17   28, 2016).
18         Accordingly, the Court GRANTS the Parties’ Proposed Protective Order with the
19   following modifications:
20         1.     Paragraph IV should read: “Notwithstanding the foregoing, and without
21                further order of the Court, all pleadings and other documents filed with the
22                Court shall not include or shall redact Plaintiff’s Identifying Characteristics,
23                as defined in Section 1(B) of this Order. The responsibility for excluding or
24                redacting Plaintiff’s Identifying Characteristics rests solely with the Parties
25                and their attorneys.”
26         2.     Paragraph V should read: “Any party may object to a designation of the
27                materials as confidential information. The party objecting to confidentiality
28                must notify, in writing, counsel for the designating party of the objected-to

                                                   2
                                                                                      19cv746-JLS-LL
1                materials and the grounds for the objection. If the dispute is not resolved
2                consensually between the parties within seven (7) days of receipt of such a
3                notice of objections, the objecting party may apply to the Court for a
4                resolution of the dispute. Prior to applying to the Court for a resolution of the
5                dispute, the parties will fully comply with the Chamber Rules of the assigned
6                Magistrate Judge pertaining to Civil Discovery Disputes. The materials at
7                issue must be treated as confidential information, as designated by the
8                designating party, until the Court has ruled on the objection or the matter has
9                otherwise been resolved.”
10         IT IS SO ORDERED.
11
12   Dated: July 9, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                     19cv746-JLS-LL
